  Case 19-02978       Doc 54   Filed 04/02/20 Entered 04/02/20 13:08:55               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     19-02978
Coleman B Evans                              )
                                             )                Chapter: 13
                                             )
                                                              Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

                                    ORDER MODIFYING PLAN

      This cause coming to be heard on Motion of the Debtor for entry of an Order modifying the
Chapter 13 Plan; the Court having jurisdiction over the matter and being fully advised in the premises;

        IT IS HEREBY ORDERED:

        1. That the current plan default is deferred to the end of the Chapter 13 Plan of reorganization.

        2. Debtor's Chapter 13 Trustee plan payments are increased to $495.00 per month for the
         remainder of the plan.

        3. Debtor's increase in plan payments does not change Debtor's plan base.

        4. Nothing in this Order shall require the Trustee to perform collections from creditors
           pursuant to any prior plan.


                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: April 02, 2020                                              United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312.913.0625
